Citation Nr: 0708870	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-29 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Jonas Gaerlan


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to January 
1946.  The veteran died on October [redacted], 1999 and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied a 
petition to reopen a claim for service connection for the 
cause of the veteran's death, which had been previously 
denied in March 2000.

The Board remanded this matter for additional development in 
June 2006.  The Board noted that reopening was not required 
on the claim as the March 2000 prior denial was on benefits 
claimed by the veteran's daughter, not his spouse.  On 
remand, the RO considered this claim on the merits.  
Consideration by the Board will not prejudice the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1999 as the result of 
hypertensive cardiovascular disease.

2.  During his lifetime, the veteran was service connected 
for impairment of Muscle Groups III and IV, as residuals of a 
gun shot wound to the right shoulder, rated as 20 percent 
disabling.

3.  The veteran's service connected gun shot wound residuals 
did not cause or aggravate any of the medical conditions that 
caused his death, nor did the gun shot wound residuals cause 
or contribute substantially or materially to cause the 
veteran's death.

4.  There are no service medical records showing treatment 
for any cardiovascular condition or any medical evidence 
showing that a cardiovascular disorder, including 
hypertension, was manifested within the first post-service 
year.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection for the Cause of the Veteran's Death

The appellant contends that the veteran's death was caused or 
contributed to by his service-connected disability.  The 
veteran died on October [redacted], 1999.  His death certificate lists 
the cause of death as "HCVD" (hypertensive cardiovascular 
disease).  No other primary or contributory causes of death 
were listed.  For the reasons which follow, the Board 
concludes that the veteran's service connected disability did 
not cause or contribute to his death.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994). 

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 
1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for cardiovascular conditions such as hypertension 
may be established based on a legal "presumption" by 
showing that this condition was manifested to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 
3.309.

There is no medical evidence showing that the veteran's 
cardiovascular disorders, including hypertension, were 
manifested during service or within the first post-service 
year.  During his lifetime, the veteran never alleged that 
this condition began during service or within the first post-
service year.  The earliest medical evidence showing 
diagnosis of a cardiovascular condition is dated many years 
after service.  Neither the veteran nor the appellant ever 
stated that a medical professional indicated that a possible 
relationship existed between his cardiovascular disorders and 
his military service.  Therefore, there is no medical 
evidence establishing a relationship is possible between the 
cardiovascular disease that caused or contributed to cause 
the veteran's death and his military service on a direct 
basis.  

The primary basis of the appellant's claim is that service 
connection should be granted for the veteran's cardiovascular 
diseases as being caused by the service-connected gun shot 
wound to the shoulder. Service connection may be established 
on a secondary basis for a disability, shown to be 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Of record are treatment notes from Dr. Padilla from 1992 
until 1998.  These notes indicate that, in addition to his 
gun shot wound residuals, the veteran also suffered from 
severe essential hypertension and PTB (pulmonary 
tuberculosis) at his first treatment in November 1992.  The 
tuberculosis appears to have been inactive at that time.  In 
January 1994, the veteran developed right side paralysis as 
the result of a cerebrovascular accident (CVA).  The veteran 
had several bouts of bronchitis during the course of 
treatment.  At the veteran's last checkup in February 1998, 
Dr. Padilla noted that there was no anorexia, rales or chest 
pain, with occasional coughing.  On x-ray, the doctor 
indicated that his tuberculosis had reactivated.  

At the time of his death, the veteran was service connected 
for one disability, the residuals of a gun shot wound to the 
right shoulder, impairing Muscle Groups III and IV, rated as 
20 percent disabling.  

The principal issue in this case is whether the veteran's gun 
shot wound residuals were "either the principal or a 
contributory cause of death."  There are three medical 
opinions of record on this point.


A February 2003 opinion from Dr. Concepcion indicated that 
the veteran's gun shot wound residuals were responsible for 
the veteran's death.  Dr. Concepcion pointed to a medical 
certificate from October 1952 to establish that the veteran 
had a long history of coughing and upper extremity weakness 
due to his service connected gun shot wound, diagnosed as 
neuritis.  That certificate also states that the veteran had 
weakness in his right arm since service and a deformed right 
clavicle.  Dr. Concepcion also indicated the veteran had been 
diagnosed with hypertension in 1984 and had bouts of chest 
pain secondary to that disorder.  At that time, the "signs 
and symptoms presented earlier were still found in the 
patient."  He stated that the "gunshot wound at the level 
of the (R) clavicle caused the chronic cough, the progressive 
body weakness and loss of weight, these in turn are 
contributory to his death..."  Dr. Concepcion indicated that 
the veteran had been treated by his colleague, Dr. Lopez and 
that he was more familiar with the case than the medical 
examiner who certified the cause of death.  He indicated that 
the medical examiner who certified the cause of death was 
unfamiliar with the veteran, and "missed the other 
contributory factor" to the death.  

Dr. Dauz offered an opinion in July 2004 to similar effect.  
He stated that he was a family friend and physician to the 
veteran from late 1998 to the veteran's death in October 
1999.  He indicated that he treated the veteran at the 
veteran's home, which accounts for the lack of medical 
records.  Finally, he stated that the veteran's service 
connected disability resulted in 
"complications/residuals...such as malnutrition, progressive 
body weakness and loss of weight, chronic cough and rales on 
the right lung, bouts of chest pain and hypertension."  He 
indicated that the veteran's final diagnoses were anorexia, 
rales on the right lung, uncontrolled hypertension and 
hypertensive cardiovascular disease.

Against these is the opinion of the VA medical examiner.  He 
focused on what Drs. Dauz and Concepcion did not discuss - 
the veteran's CVA and tuberculosis.  He indicated that 
anorexia and rales are considered a symptom and sign, 
respectively, and are not valid medical diagnoses, in and of 
themselves.  He stated it was clear from Dr. Padilla's report 
that the veteran's chronic and insidious medical conditions 
were uncontrolled essential hypertension and PTB.  The severe 
uncontrolled essential hypertension caused the CVA/stroke, 
which was further complicated by reactivation of his PTB.  

On review of the veteran's post-service medical records, the 
examiner found a December 1950 orthopedic examination report 
to be particularly relevant.  This report indicated the 
veteran's residuals were scars and muscle injury with a 
depression on the right clavicle.  The 1950 report indicated 
that the muscle injury was "without manifestations."  The 
examiner also stated that medical literature does not 
indicate that a through and through gun shot wound with no 
evidence of any bone or major neurovascular involvement has 
given rise to or caused hypertension leading to hypertensive 
stroke/CVA, leading to death.  In considering Dr. Dauz' 
opinion, the examiner indicated that the reason that Dr. Dauz 
did not describe the process by which the gun shot wound 
resulted in such complications was because there is no 
process.  The examiner concluded that the veteran's death was 
not caused by or contributed to by the veteran's service 
connected disability.  

The Board finds that the preponderance of the evidence is 
against a relationship between the veteran's service 
connected disability and his cause of death.  Drs. Dauz' and 
Concepcion's opinions are largely the same: gun shot wound 
residuals led to hypertension, coughing and progressive 
weakness, which led to the veteran's death.  These opinions 
omit the veteran's CVA with right side paralysis and his 
pulmonary tuberculosis.  If Drs. Dauz and Concepcion based 
their opinions on their familiarity with the veteran and his 
condition, they would surely have known about his CVA 
residuals and his tuberculosis.  The records of the veteran's 
service and the medical records from 1950 and 1952 do not 
indicate that the gun shot wound passed through the right 
lung.  There is no immediately apparent foundation for their 
opinion that the wound residuals led to coughing.  
Furthermore, the 1952 record relied upon by Dr. Concepcion 
indicates that the veteran was suffering from coughing and 
weakness of both upper extremities.  He does not explain how 
a gun shot wound to the right shoulder resulted in bilateral 
arm weakness, when the veteran was without manifestation of a 
disability less than two years earlier.  

The Board finds that the VA examiner's opinion more ably 
accounts for the facts of record.  The veteran had diagnoses 
of essential hypertension, pulmonary tuberculosis and a CVA, 
none of which were addressed by Drs. Dauz or Concepcion.  The 
reasoning in favor of the claim indicates that the veteran 
developed a coughing problem that led to the hypertensive 
cardiovascular disease while ignoring the veteran's 
nonservice connected pulmonary tuberculosis.  Both doctors 
claimed to be familiar with the patient and his care, but the 
Board cannot overlook an omission of that magnitude. These 
opinions are not entitled to more weight merely because the 
physicians treated the veteran.  VA's benefits statutes and 
regulations do not provide any basis for the "treating 
physician rule," and, in fact, conflict with such a rule.  
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001). As the VA 
examiner's opinion is the only opinion to address the 
veteran's complete medical condition at the time of his death 
and provide a medical rationale for the conclusion reached 
(rather than simply a bare statement), the Board finds that 
it is entitled to more weight than the opinions of Drs. Dauz 
and Concepcion.

Despite the appellant's apparent belief in the sincerity of 
her claim, neither she nor her representative possess the 
requisite medical training or knowledge to render probative 
medical opinions.  Therefore, to the extent their arguments 
contain opinions as to the etiology of any of the conditions 
that caused the veteran's death, or the medical effect of his 
service-connected disorder on the conditions that caused his 
death, this is simply not competent or persuasive evidence. 

For these reasons, the Board concludes that the evidence 
against the claim is more probative and of greater weight 
and, based on this evidence, finds as fact that service 
connection for the cause of the veteran's death is not 
warranted.  The veteran was service connected for residuals 
of a gun shot wound.  The preponderance of the evidence is 
against a finding that the gun shot wound residuals caused or 
substantially contributed to the veteran's hypertensive 
cardiovascular disease, his cause of death.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Veterans Claims Assistance Act

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in April 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The appellant was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim.  The April 2003 letter informed her 
that additional information or evidence was needed to support 
her claim, and asked her to send the information or evidence 
to VA.  See Pelegrini II, at 120-121.  

To the extent the 2003 letter was deficient in any respect, 
another letter was sent to the appellant in July 2006, which 
again fully satisfied the duty to notify.  That letter also 
informed her to submit any relevant evidence in her 
possession.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  In both the letter sent in 
April 2003 and another in July 2006, the RO requested that 
the appellant identify outstanding medical records that would 
pertain to the claim.  The 2006 letter specifically asked her 
to complete releases authorizing VA to request the veteran's 
medical records from Drs. Dauz and Padilla. The appellant has 
not responded with either the records or a signed release 
that the records might be directly requested by the RO.  
While VA has a statutory duty to assist a claimant in 
developing evidence pertinent to a claim, the claimant also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is incumbent 
upon an appellant to provide the RO with the tools to assist 
in developing the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The RO provided the appellant with a medical opinion in 
October 2006 to determine whether the veteran's cause of 
death was related to his service connected disability.  
Further opinions are not necessary as the preponderance of 
the evidence is against a relationship, as discussed above.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


